Citation Nr: 0414888	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-18 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to December 
1978.  He died in February 2002.  The appellant is the 
veteran's spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Columbia, South Carolina, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2002 at the age of 70, 
as a result of sudden coronary insufficiency due to severe 
chronic obstructive pulmonary disease (COPD) including 
emphysema and asthma, due to or consequence of a history of 
congestive heart failure and atrial fibrillation.  Lifetime 
smoking for 45 years was listed as a contributory cause of 
death.

2.  During his lifetime, the veteran was not service 
connected for any disability.

3.  There is no medical evidence of a nexus between the 
disabilities which caused the veteran's death and service, to 
include exposure to asbestos.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death, to 
include entitlement to educational benefits pursuant to 38 
U.S.C.A.  Chapter 35, is not warranted.  38 U.S.C.A. §§ 1310, 
3501, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.312, 3.807 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board is cognizant of the holding in Pelegrini v. 
Principi, 17 Vet. App 412 (2004), wherein the United States 
Court of Appeals for Veterans Claims held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id 
at 13.  In the present case, notice was given the appellant 
prior to the first rating action in January 2003, in letters 
dated in March and October 2002.  She was advised of the 
applicable law and regulations in the May 2003 statement of 
the case.

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without harm or prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2003).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2003).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).  For a 
service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2003).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21-1, Part VI, 7.21(d)(1).  The most common disease 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, and mesotheliomas of pleura and peritoneum, 
lung cancer and cancers of the gastrointestinal tract.  M21- 
1, Part VI, 7.21(a)(1).  The clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  M21-1, Part VI, 7.21(c).  Some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc.  M21-1, Part VI, 7.21(b)(1).  The 
relevant factors discussed in the manual must be considered 
and addressed by the Board in assessing the evidence 
regarding an asbestos related claim.  See VAOPGCPREC 4-2000.

Factual Background

Service medical records show no chronic lung or 
cardiovascular condition.  The veteran's DD 214 establishes 
that he served as a yeoman aboard Naval vessels, including 
the USS Simon Lake.

In this case, the pertinent post-service medical evidence 
consists of private treatment reports and hospital summaries 
from dated 1991 to 2001.  These records show treatment and 
hospitalization for COPD, emphysema and congestive heart 
failure.  Specifically, he was hospitalized in 1993 for an 
exacerbation of COPD with hypoxia.  At that time his history 
of long-term tobacco use was noted.  Chest X-rays suggested 
congestive heart failure.  In November 1996, the veteran was 
hospitalized for abdominal pain due to acute gastroenteritis.  
At that time, he was noted to have long-standing COPD 
secondary to tobacco addiction.  In July 1999, the veteran 
was hospitalized for acute respiratory insufficiency.  It was 
noted that he had stopped smoking in 1995.  The remaining 
records show continued treatment for recurrent respiratory 
insufficiency with long-standing COPD, congestive heart 
failure and pneumonia.  

Terminal records from Roper Hospital reflect that the veteran 
was admitted on February 12, 2002 for complaints of shortness 
of breath.  His admitting diagnosis was exacerbation of COPD 
and congestive heart failure.  Chest X-rays revealed chronic 
pulmonary fibrosis.  There was some vascular congestion 
superimposed with an increase in the left pleural effusion.  

The veteran died on February [redacted], 2002.  According to the 
official death certificate, the cause of death was sudden 
coronary insufficiency due to severe COPD including emphysema 
and asthma, due to or consequence of a history of congestive 
heart failure and atrial fibrillation.  The veteran's 45-year 
history of smoking was listed as a contributory cause of 
death.  An autopsy was not performed.  At the time of his 
death, service connection had not been established for any 
disability.

In a statement dated in March 2002, the veteran's private 
physician, A.W. Marshall, M.D., indicated that he had been 
acquainted with the veteran for nearly 20 years and in that 
time treated him for advanced COPD.  He noted that the 
veteran had been hospitalized three years prior for severe 
respiratory compromise and nearly died.  Since that time, he 
had lived on continuous oxygen administration and a lengthy 
list of medications.  Dr. Marshall noted that the veteran's 
death was entirely expected and unremarkable as people with 
end stage lung disease and cardiomyopathy may have an abrupt 
death due to cardiac rhythm problems.  

In a lay statement dated in November 2002 the appellant 
contends that the veteran was exposed to asbestos his entire 
Navy career from 1947 until 1978.  She stated that he was 
exposed while aboard Navy ships in office spaces, berthing 
spaces, the galley and the mess deck.  The emitting devices 
were the asbestos lining used to insulate the steam pipes, 
bulkheads, and walls of the barracks and work spaces.  

During, an August 2003 videoconference hearing the appellant 
testified that the veteran was exposed to asbestos on the 
Navy ships during his 20-year history of military service.  
She testified that although he was a smoker, she did not 
believe that the smoking caused his COPD, but instead may 
have exacerbated and contributed to its severity.  When asked 
whether any doctor, either VA or private ever indicate to the 
veteran that his pulmonary problems were the result of 
exposure to asbestos, she replied, "no, I don't think they 
ever knew about it."  She related that the veteran did not 
have respiratory problems prior to service and never filed a 
claim for service connection during his lifetime.  She 
married the veteran in 1988, 10 years after his retirement 
from the Navy.  

Analysis

The appellant has maintained that the veteran was exposed to 
asbestos during service, and that such exposure played a role 
in his death.  She makes this assertion on the basis of the 
veteran's service aboard a ship while in the Navy.  However, 
there is no presumption that a veteran was exposed to 
asbestos in service by reason of having been aboard a ship.  
Dyment v. West, 13 Vet.App. 141 (1999), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.  
The medical evidence of record does not show asbestos-related 
lung disease.  Moreover, asbestos exposure during service is 
not shown.  There is no indication from the claims file that 
the veteran's private physicians elicited any history 
suggesting exposure to airborne particles during service.  
There was no indication that the veteran ever removed any 
sort of installation, worked as a mechanic or was involved in 
any obvious airborne asbestos.

The Board notes that the veteran was not service-connected 
for any disability during his lifetime.  Chronic lung 
problems, including COPD and emphysema are first medically 
shown in early 1990s, and chronic heart and other 
cardiovascular problems soon thereafter.  The medical records 
do not suggest these conditions are related to any incident 
of service.  Moreover there are indications that other 
nonservice-connected causative factors (such as smoking) 
played a significant role in the development of his terminal 
disabilities.  The medical evidence of record shows that the 
veteran was a heavy smoker for several decades preceding his 
death in 2002.

While the Board understands the appellant's sincere 
contention that the veteran's terminal illness was causally 
related to his exposure to asbestos, during service, the 
record does not contain, and she has not provided or 
identified, any evidence of such a correlation.  She has 
simply made a contention that this is the case, with no 
medical evidence in support of her argument.  Under the law, 
she is not considered capable of opining on matters requiring 
medical knowledge, such as medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For this 
reason, the Board finds the lay opinion regarding the 
etiology of the veteran's death to be of no probative value.

The preponderance of the evidence is against the claimant, 
inasmuch as she has presented no competent medical evidence 
causally linking the veteran's death to asbestos exposure in 
service.  Therefore, the appellant is not entitled to service 
connection for the cause of his death.  See 38 C.F.R. § 
3.312; see also Lathan v. Brown, 7 Vet. App. 359 (1995); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), (citing 
Gilbert).


Eligibility for Dependent's Educational Assistance Under 38 
U.S.C.A. Chapter 35.

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basically eligibility for benefits where 
the veteran was discharged under other than dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence of the date of the veteran's death; 
or where the veteran died as a result of his service- 
connected disability.  38 C.F.R. § 3.807(a) (2003).  In this 
case, the veteran did not have a permanent and total service-
connected disability at the time of his death, and, as 
decided above, the appellant has not shown that the cause of 
the veteran's death was service connected.  Accordingly, the 
Board finds that the appellant has not met the conditions for 
eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.807 (2003).

In reaching the decisions above, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is 
approximately balanced such as to warrant its application.




ORDER

Service connection for cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance benefit 
under Chapter 35, Title 38, United States Code, is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



